DETAILED ACTION
Examiner’s Comments
This action is in response to interview on 3/9/2022. 
All matters of form have been remedied and applicant’s amendment has combined the indicated allowable subject matter with their respective base claims which now places the application in condition for allowance over the prior art of record.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Wayne Thompson on 3/9/2022.
The application has been amended as follows: 
The claims are replaced with the following:
(Currently Amended) A backpack configured to be converted into a protective vest, the backpack comprising:
a pair of shoulder straps;
a central compartment that conceals a front panel section and a rear panel section of the protective vest, the front panel section and the rear panel section each include an internal pocket configured to receive at least one ballistic armor insert; and


a detachable container constructed and arranged to store and transport items;
wherein the central compartment is disposed between the detachable container and a back panel of the backpack;
wherein the pair of shoulder straps and the front panel section of the protective vest are secured to the back panel of the backpack;
wherein, when converting the backpack into the protective vest, the detachable container can be completely separated from the backpack, thereby leaving the front panel section positioned over the chest of a wearer and allowing the rear panel section to be positioned over the back of the wearer.
(Canceled)
(Currently Amended) The backpack of claim 1,
wherein the detachable container comprises an internal pocket configured to receive at least one ballistic armor insert, and enarme that allow the detachable container to be used as a shield

(Original) The backpack of claim 3, wherein a first of the enarme is configured to fit about a forearm of the wearer and a second of the enarme is configured to be grasped by the wearer.
(Currently Amended) A method for converting a backpack into a protective vest, the method comprising:
providing a backpack comprising: a pair of shoulder straps; a central compartment that conceals a front panel section and a rear panel section of the protective vest, the front panel section and the rear panel section each include an internal pocket configured to receive at least one ballistic armor insert; wherein the central compartment is disposed between the detachable container and a back panel of the backpack; wherein the pair of shoulder straps and the front panel section of the protective vest are secured to the back panel of the backpack; wherein the front panel section and the rear panel section are connected together by a pair of adjustable lower straps, each lower strap forms a defined loop that is configured to be disposed along a side of the lower torso of a wearer
positioning a back-facing portion of the backpack against the chest of the wearer 
completely separating the detachable container from the backpack;
positioning the rear panel section of the protective vest over the back of the wearer  a pair of come to rest shoulders of the wearer;
while the rear panel section is being positioned over the back of the wearer 
pulling a distal end of each lower strap in a downward direction to tighten the lower straps around the lower torso of the wearer.
(Currently Amended) The method of claim 5, wherein the detachable container comprises an internal pocket configured to receive at least one ballistic armor insert, and enarme that allow the detachable container to be used as a shield; 
(Original) The method of claim 6, the method further comprising inserting a hand through an opening defined by a first enarme and grasping a second enarme.
(Currently Amended) A method of using a backpack that includes a detachable container configured to act as a 
providing a backpack comprising a pair of shoulder straps; a central compartment that conceals a front panel section and a rear panel section of a protective vest, the front panel section and the rear panel section each include an internal pocket configured to receive at least one ballistic armor insert; and , and enarme that allow the detachable container to be used as a shield;
completely separating the detachable container from the backpack;
donning the detachable container by inserting a hand through an opening defined by a first enarme and grasping a second enarme.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Nash whose telephone number is 571-272-4465.  The examiner can normally be reached on Monday – Friday from 8 a.m. to 4 p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached at 571-272-4544.  The official fax number for this Group is: 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see www.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRIAN D NASH/
Primary Examiner, Art Unit 3734

3/11/2022